Citation Nr: 0707846	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  98-03 550A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of head injury.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1962 to January 
1967.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 1997 rating action that denied 
service connection for an acquired psychiatric disorder, to 
include as secondary to service-connected residuals of head 
injury.  In February 1998, the veteran and his brother 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.

By decision of November 1999, the Board, in pertinent part, 
denied service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of head injury.  The veteran appealed that denial 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
March 2001 Order, the Court vacated the Board's November 1999 
decision, and remanded the matter to the Board for compliance 
with the instructions contained in the February 2001 Joint 
Motion of the Appellant and the VA Secretary.  

By decision of October 2001, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of July 2002, the Board, in pertinent part, again 
denied service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of head injury.  The veteran again appealed that 
denial to the Court.  By March 2003 Order, the Court vacated 
the Board's July 2002 decision, and remanded the matter to 
the Board for compliance with the instructions contained in 
the March 2003 Joint Motion of the Appellant and the VA 
Secretary.  
      
By decision of January 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of August 2004, the Board, in pertinent part, 
again denied service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of head injury.  The veteran again appealed that 
denial to the Court.  By October 2006 Order, the Court 
vacated that part of the Board's August 2004 decision that 
denied service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of head injury, and remanded the matter to the 
Board for further adjudication.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, and the 
Court's October 2006 Order, the Board finds that all notice 
and development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  

In its October 2006 Order, the Court noted that most of the 
medical opinions of record had failed to indicate whether it 
was more likely than not that there was a medical nexus 
between the veteran's inservice head injury and his acquired 
psychiatric disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995), holds that 38 C.F.R. § 3.310(a) also authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected one.  
Such findings are needed to resolve the claim for service 
connection, and the Board finds that this matter must thus be 
remanded to the RO to obtain a new VA psychiatric examination 
of the veteran that addresses these questions.

The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession (of which he was not 
previously notified), and ensure that he receives notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  



3.  Thereafter, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed acquired psychiatric disorder 
(a) had its onset during military 
service, or (b) was caused or has been 
aggravated by the veteran's service-
connected head injury residuals.  If 
aggravation of any nonservice-connected 
psychiatric disorder by the service-
connected head injury residuals is found, 
the physician should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  In 
reaching these determinations, the 
examiner should review and address the 
service medical records and the medical 
opinions contained in the February 1997 
VA psychiatric examination reports, the 
December 2001 psychological examination 
report of R. S. Spangler, Ph. D., the 
March 2002 VA psychiatric and 
neurological examination reports, and the 
May 2004 VA psychiatric and neurological 
examination reports.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


